Case: 4:17-cv-00039-DMB-DAS Doc #: 193-1 Filed: 04/03/19 1 of 3 PageID #: 2779




           EXHIBIT A
Case: 4:17-cv-00039-DMB-DAS Doc #: 193-1 Filed: 04/03/19 2 of 3 PageID #: 2780

                                  Atkinson-Baker, Inc.
                                    www.depo.com


 1                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
 2                           GREENVILLE DIVISION
 3    CHAZ PINKSTON, #148934,          )
                                       )
 4           Plaintiff,                )
                                       )
 5    v.                               ) Civil Action No.
                                       ) 4:17-cv-039-DMB-DAS
 6    DR. HENDRICK KUIPER,             )
                                       )
 7           Defendant.                )
 8
 9
10
11                            VIDEOTAPED DEPOSITION
12                                        OF
13                               LEATHA ANN BARRON
14                                MORROW, GEORGIA
15                               January 30, 2019
16
17
18
19
20
21
22    ATKINSON-BAKER, INC.
      (800) 288-3376
23    www.depo.com
24    REPORTED BY:      SHARON J. JOHNSON, CCR B-1902, CVR-M 3291
25    FILE NO. AD00953



                                                                                 1
                                   Leatha Ann Barron
                                    January 30, 2019
Case: 4:17-cv-00039-DMB-DAS Doc #: 193-1 Filed: 04/03/19 3 of 3 PageID #: 2781

                                  Atkinson-Baker, Inc.
                                    www.depo.com


 1           sworn in by the court reporter.
 2                    MS. RUCKER:     My name is Candice Rucker.
 3           I am here on behalf of the defendant,
 4           Dr. Hendrick Kuiper.
 5                    (Witness sworn)
 6                    MS. RUCKER:     Thank you, Ms. Barron.        My
 7           name is Candice Rucker.         We've spoken on the
 8           phone several times about this deposition, and
 9           I'm going to be asking you some questions for
10           the next few minutes.
11                    Before we get started, I would like the
12           record to reflect that Plaintiff Inmate Chaz
13           Pinkston refused to participate in today's
14           deposition.     Yesterday I received a call from
15           MDOC staff informing me that Pinkston did not
16           wish to participate in the deposition unless he
17           could be left alone and unsupervised.            To do so
18           would constitute a security risk because he is
19           a violent offender.       Nonetheless, we called the
20           prison this morning and offered Pinkston an
21           opportunity to participate in today's
22           deposition, and he refused.           So with that,
23           we're going to go ahead and get started.
24    Whereupon,
25                               LEATHA ANN BARRON



                                                                                 7
                                   Leatha Ann Barron
                                    January 30, 2019
